Case 3:19-CV-O4753-AET-T.]B Document 19 Filed 02/26/19 Page 1 of 3 Page|D: 1943

` UNITED sTATEs msch coURT
FoR THE msch oF} NEW JERSEY

 

Defense Distributed,

Second Arnendrnent I-`oundation, Inc.,
Fircarms Policy Coalition, Inc.,
Firearms Policy Foundation,

'Ihe Calguns Foundation,

_ California Association of chcral
Firearms Licensees, Inc., and
Brandon Cornbs, . _

Plainh]_?.'s‘,

v.
Gl.u'bir Grewal, Attorney General of the

State of New Jersey,
Deféndcmt.

 

 

N'o. 3:19-¢v-04753-AET-TJB
l
l
l
!

1
l
l
l
§
i
l
1
l

-Mrder on Plaintiffs’ bilotion by Consent for

Permission to File and Serv:e Paper Materials

BECK REDDEN LLP

- Chad Flores*
cflores@beckredden.com
Daniel Hammond*
dhammond@beclcredden.com
Hannah Roblyer*
hroblyer@becla'edden.com
1221 McKinney Street, Suite 4500
Houston, Texas 77010
(713) 951-3700

*Admitted pro hac vice

HAI?LTMAN & WINN'ICKI, P.C.
Daniel L. Schmutter
dschhnutter@hartmanwinnicki.com
74 P_assaic Street

Ridg'ewood, New Jerscy 07450
(ZOID 967-8040

Josh| Blackman* *
joshblackman@gmail.com
1303 San Jacinto Street
Hou'ston, Texas 77002
(202) 294-9003

**Pfo hac vice motion to be flled
l

counsel for Plafmtiffs

Case 3:19-CV-O4753-AET-T.]B Document 19 Filed 02/26/19 Page 2 of 3 Page|D: 1944

This matter having been presented to the Court upon the unopposed
application of Pleintitfs, by and through their ;counsel, Hart:man & Winnicki, P.C.
and Beck Redden LLP, for an order granting pegrmission to tile and serve materials
as paper filings pursuant to Local Civil rule 5.i2(11); the parties having consented
to the entry of the Within order; and good cauise appearing, IT IS on this§é, day

of 2019, ORDERED as follows:

   

_1) Plain' s are permitted to submit the June 24,- 2015 Supplemental
Declaration of Cody Wilson as a paper filing excluded from the ECF
system; i

_(2) Upon submission, the June 24, 2015 Supplemental Declaration of Cody
Wilson shall be labeled Exhibit 56 and associated with Plaintiffs’
motion for a preliminary injunction, Doc. 18.

(3) Plaintiffs are permitted to submit 'Hze Liberator Code Book: An
Exercise in Free Speech as a paper filing excluded from the ECF
system; i

(4) Upon submission, the the The Liberator Code Book.‘ An Exercise in
Free Speech shall be labeled Exhibit 57 and associated with Plaintiffs’
motion for a preliminary injunctiol'n, Doc. 18.

Dated: Z'ZZ/@d/Z H,,`,g @£%,,_,1"_~

l

i

ll _.

l United States District .Tudgq
l
!
l
l
i

Case 3:19-CV-O4753-AET-T.]B Document 19 Filed 02/26/19 Page 3 of 3 Page|D: 1945

The undersigned hereby consent to entry ofthis' order.

Date: February 25, 2019 Respectfully submitted,
BECK REDDEN LLP l~L&Rl’l'MAN & WINNICKI, P.C.
Chad Flores* s/ Q§g' igl L. §chmutter
cf.lores@beckredden.com Daniel L. Schmutter
Daniel Hammond* dschmutter@hartmanwinnicki. com
dhammond@beckredden;com 74 Passaic Street
Hannah Roblyer* Ridgewood, New Jersey 0745 0
- hroblyer@beckredden.com (201) 967-8040
1221 McKinney Sn'eet, Suite 4500 i
Houston, Texas 77010 Josh Blaclcman**
_ (713) 951-3700 joshb]ackman@gmail.com
*Adrnitted pro hac vice 1303 ESan Jacinto Street
Houston, Texas 77002
(2021 294-9003
**Pro hac vice motion to be filed
Counsel for Plaintiffs
Oftice of the New Jersey Office of the New Jersey
Attorney General Attorney General
|
Eric l Boden QQLBM
eric.boden@law.njoag.gov Glenri J. Morarnarco
(973) 648-4425 - glenn!moramarco@law. njoag. gov

Katerine A. Gregory
katherine.gregory@law.njoag.gov
(973) 648-4846

Melissa L. Medoway
Melissa.medoway@law.njoag.gov
(973) 648-4137

124 Halsey Street, Sth Floor
Newark., New Jersey 0710]

25 Market Street, First Floor
Trenton, New Jersey 0862$
(609) !376-3235

i

Counsel for Defendant

